OPINION OF THE COURT
Jones, J.
The question before us is whether claimant may recover “additional compensation” under Workers’ Compensation Law § 15 (3) (v). We conclude that he may not.1
On March 28, 1995, claimant, then employed and working as a printer for respondent Flexo-Craft Printing, Inc., sustained a severe crush injury involving four fingers when he caught his right hand in a printing press.2 After claimant’s March 8, 1996 workers’ compensation hearing (where his claim for a compensable injury to the right hand was established), the Workers’ *165Compensation Board awarded claimant temporary disability benefits that were paid by respondent employer’s workers’ compensation carrier, the State Insurance Fund (Fund). The Board ultimately ordered a 75% schedule loss of use award. In sum, under the Board’s awards, claimant received primary compensation benefits from March 29, 1995 until January 18, 2000, when the award was fully paid. Claimant’s case was subsequently closed.
In 1997, claimant was interviewed and evaluated by the Board’s Rehabilitation Bureau for vocational purposes. Claimant was eventually referred to the New York State Education Department’s Office of Vocational and Educational Services for Individuals with Disabilities (VESID), but the agency found that he was ineligible for services because he is an undocumented alien who cannot be legally employed in the United States.
In July 2002, more than two years after the schedule award had been fully paid, claimant requested that the case be reopened and restored, and that he receive “additional compensation” pursuant to Workers’ Compensation Law § 15 (3) (v). After a hearing in October 2003, a Workers’ Compensation Law Judge (WCLJ) awarded claimant section 15 (3) (v) benefits in the amount of $200 per week from September 2002 through October 2003 and ordered the Fund to make such payments. The Fund appealed the decision to a Board panel based on VESID’s finding that claimant was ineligible for training for non-work-related reasons. A Board panel rescinded the WCLJ’s decision and ordered further hearings regarding whether claimant’s impairment of earning capacity was due “solely” to his work-related injury, as required by section 15 (3) (v). At a subsequent hearing held in September 2004, the Board’s rehabilitation counselor testified that claimant was ineligible for VESID training due to his undocumented status. The WCLJ reinstated the additional compensation award and the carrier appealed the decision to a Board panel.
In November 2005, the Board panel that originally rescinded the WCLJ’s first decision reversed the decision rendered at the subsequent hearing. The Board panel concluded that claimant did not meet the requirements of section 15 (3) (v) and that Workers’ Compensation Law § 17 should not change this result. Claimant appealed to the Appellate Division, which affirmed. The court held that “the Board quite properly found that because claimant was an undocumented alien, he was ineligible *166for employment in the United States and, thus, his loss of earning capacity was not solely attributable to his compensable injury” and that “Workers’ Compensation Law § 17 [did] not compel a contrary result” (41 AD3d 1055 [2007]). We granted claimant leave to appeal and now affirm, albeit on different grounds.
Claimant and amici seek reversal of the Appellate Division order and argue, among other things, that the decision of the Board, affirmed by the Appellate Division, runs counter to the legislative history of Workers’ Compensation Law § 15 (3) (v) and § 17. We disagree.
Because this appeal involves a question of statutory interpretation, we must discern and give effect to the Legislature’s intent:
“As the clearest indicator of legislative intent is the statutory text, the starting point in any case of interpretation must always be the language itself, giving effect to the plain meaning thereof. ... In construing statutes, it is a well-established rule that resort must be had to the natural signification of the words employed, and if they have a definite meaning, which involves no absurdity or contradiction, there is no room for construction and courts have no right to add to or take away from that meaning” (Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 583 [1998] [citations and internal quotation marks omitted]).
Section 15 (3) (v) (added by L 1970, ch 286, § 1), entitled “Additional compensation for impairment of wage earning capacity in certain permanent partial disabilities,” states, in relevant part:
“[Additional compensation shall be payable for impairment of wage earning capacity for any period after the termination of an award under paragraphs a, b, c, or d[ ] of this subdivision for the loss or loss of use of [50%] or more of a[n arm, leg, hand or foot], provided such impairment of earning capacity shall be due solely thereto. ... As soon as practicable after the injury, the worker shall be required to participate in a board approved rehabilitation program; or shall have demonstrated cooperation with efforts to institute such a board approved *167program and shall have been determined by the board not to be a feasible candidate for rehabilitation.” (Emphasis added.)
Contrary to claimant’s argument that the legislative history of section 15 (3) (v) controls, the statute clearly and unambiguously provides that claimant must fulfill two requirements. With this in mind and assuming, without deciding, claimant can establish that the impairment of his wage-earning capacity is due solely to the compensable injury he sustained, we hold that he does not meet the second requirement under the statute. That is, because claimant was ineligible for work in the United States, claimant did not, and could not, participate in a “board approved rehabilitation program.” Moreover, even if we assume that claimant cooperated to the extent he could, his inability to participate was not because rehabilitation was not feasible—the Board never made a feasibility determination—but because no rehabilitation program is available to those who are not legally employable.
This appeal puts into clear focus the tension between the statute’s vocational rehabilitation objective to return an injured worker to the marketplace, and the reemployment of a worker, as in this case, who is not authorized to so participate in the first instance. Section 15 (3) (v)’s legislative history underscores this tension:
“A key feature of the bill [that became section 15 (3) (v)] is the requirement that the worker receiving additional compensation participate in Board approved programs of retraining and rehabilitation. This helps both the worker and the employer since it will tend to reduce the effects of the injury, restore the worker to re-employment and help him achieve his optimum earning capacity” (Governor’s Program Bill Mem, Bill Jacket, L 1970, ch 286 [emphasis added]).
Simply put, it cannot have been the Legislature’s goal to “restore ... to re-employment” a worker who may not be lawfully employed. Reversal of the Appellate Division order would not only promote such restoration, it would effectively place the instant claimant, and others similarly situated, in a more favorable position than claimants who must meet all statutory requirements. This would amount to our directing the Board to put its imprimatur on an “additional compensation” award in contravention of its statutory mandate, a result which the law compels against.
*168Additionally, claimant’s reliance on section 17 is misplaced. Section 17, as amended in 1985 (see L 1985, ch 538), provides, in pertinent part, that ‘‘ [c]ompensation ... to aliens not residents or about to become nonresidents of the United States or Canada, shall be the same in amount as provided for residents” (emphasis added). By its plain terms, section 17 is concerned solely with the treatment of aliens (not just undocumented aliens) who reside, or are about to reside, somewhere other than the United States or Canada. Under section 17, as originally enacted, the Board had the authority to commute in half all death and disability compensation awarded to such aliens; thus, such aliens were paid only half of the compensation they would have otherwise received. This practice was eliminated when the Legislature amended section 17 in 1985. This amendment was intended to “delete[ ] the provision from the Workers’ Compensation Law which provides that upon an alien becoming a non-resident alien, the benefits to which he is entitled under the Workers’ Compensation Law are reduced by 50%” and “restore the amount of compensation paid to nonresident aliens to 100%” (Sponsor’s Mem, Bill Jacket, L 1985, ch 538). Put differently, section 17, as amended, is meant to ensure that an alien’s relocation outside the country (or Canada) will not result in diminished “compensation” to that alien. Based on the legislative purpose of section 17 and because claimant, according to the record, resides in New York State, section 17 is inapplicable here.
Although some workplace protections3 and primary workers’ compensation benefits4 have been held to be available to injured workers who cannot demonstrate legal immigration status, the terms of section 15 (3) (v) are clear and we are constrained to give effect to their plain meaning.
Accordingly, the order of the Appellate Division should be affirmed, with costs.

. Enacted in 1913 as Workmen’s Compensation Law § 15 (see L 1913, ch 816), the statute provides compensation for four different types of injury: permanent total disability, temporary total disability, permanent partial disability and temporary partial disability (see Matter of LaCroix v Syracuse Exec. Air Serv., Inc., 8 NY3d 348, 353 [2007], citing Workers’ Compensation Law § 15 [1], [2], [3], [5]). “Permanent partial disability ... is called a schedule loss of use award because the statute assigns—as by a ‘schedule’—a fixed number of lost weeks’ compensation according to the bodily member injured” (LaCroix, 8 NY3d at 353, citing Workers’ Compensation Law § 15 [3]). As claimant here injured his hand, the number of weeks assigned by statute is 244 (see Workers’ Compensation Law § 15 [3] [c]). Schedule loss of use awards “compensate for loss of earning power” and, like all other compensation awards, “are intended to provide a limited and certain, not full but uncertain remedy regardless of the fault of the employer, and to continue the wage income as nearly uniform as the provisions of the law would permit after the employee’s injury” (LaCroix, 8 NY3d at 353 [citations and internal quotation marks omitted]).


. Claimant underwent seven surgical procedures. His right third and fourth fingers were so severely injured that they required amputation.


. See e.g. Balbuena v IDR Realty LLC, 6 NY3d 338 (2006) (holding that our state Labor Law protections are not preempted by the federal Immigration Reform and Control Act of 1986 [8 USC § 1324a et seq.], which is designed to deter the employment of aliens who are not lawfully present in the United States and those who are lawfully present, but not authorized to work).


. See e.g. Matter of Testa v Sorrento Rest., 10 AD2d 133 (3d Dept 1960), lv denied 8 NY2d 705 (1960).